Citation Nr: 0427477	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative left 
knee total replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty service from September 1940 
until December 1944.

This appeal came before Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a March 2002 VA 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) that denied an evaluation in excess of 30 percent 
for post operative left knee disability.  

A videoconference was held in April 2004 before the 
undersigned Veterans Law Judge.  The transcript is of record.  

During the hearing, veteran indicated that he had developed 
other orthopedic disability on account of symptoms affecting 
the left knee, including hip fracture.  This matter is 
referred to the RO for clarification and appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected left knee 
disorder has increased in severity and is more disabling than 
reflected by the currently assigned disability evaluation.  
He testified on hearing on appeal in April 2004 that the knee 
is weak, gives way frequently and causes him to fall.  He 
stated that he has constant left knee pain and cannot engage 
in any sustained activity involving the knee.  

During the hearing, the appellant related that he had 
received treatment for the left knee at the Salisbury, 
Ashville and Winston-Salem, North Carolina VA facilities.  
The record contains VA outpatient records dating through 
January 4, 2001.  Therefore, any ensuing VA clinical records 
should be obtained.  He also indicated that his left knee has 
worsened since his last VA examination in March 2002.  

In view of the above the Board is of the opinion that a 
contemporaneous examination is warranted. 

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) was 
promulgated which obligates VA to heighten its duty to assist 
the veteran.  Notice was sent to him concerning the claim for 
an increased rating for left knee disability in October 2001.  
The Board finds, however, that the duty-to-assist 
notification did not adequately convey to the appellant the 
allocation of the burden of producing evidence; that is, 
which evidence VA will obtain and which evidence the veteran 
must provide in support of his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should thus 
provide the veteran with the appropriate notice under the 
VCAA.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should 
request that the veteran provide any 
evidence in his possession relative to 
his claim that has not previously been 
submitted.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file, 
pertaining to treatment or evaluation of 
his service-connected left knee 
disability from January 2000 to the 
present.  After securing any necessary 
release required, the RO should obtain 
all identified records if not already in 
the claims folder.  

3.  The RO should then obtain copies of 
any additional medical records pertaining 
to treatment for his left knee disorder 
from the VA facilities in Ashville and 
Winston-Salem, North Carolina covering 
the period from January 5, 2001 to the 
present, and from Salisbury, North 
Carolina covering the period from 2000 to 
the present, to include the summary of 
the veteran's hospitalization at that 
facility in approximately November 2000 
when he was hospitalized after falling 
down.

4.  The veteran should be scheduled for 
an examination by a VA orthopedist to 
determine the nature, severity, and 
etiology of his service-connected left 
knee disability.  The claims folder and 
a copy of this remand should be made 
available to the examiner, on 
conjunction with the examination.  In 
addition to X-rays, any other 
specialized testing deemed necessary 
should be performed.

The examiner is requested to obtain a 
detailed occupational history.  It is 
requested that the examination include 
range of motion testing.  The examiner 
should comment of the presence and 
severity of any instability and/or 
subluxation. Additionally, the 
orthopedist should be requested to 
determine whether the left knee 
disorders exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

5.  Thereafter, the RO should 
readjudicate the claim on appeal, to 
include consideration of VAOPGCPREC 9-
2004 pertaining to whether the veteran 
may receive separate ratings under 
Diagnostic Codes 5260 or 5261 for 
disability of the same joint.  If the 
benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




